297 Ga. 358
FINAL COPY

      S15Y0878. IN THE MATTER OF PERRIN BOWIE LOVETT.

      PER CURIAM.

      This disciplinary matter is before the Court on a Notice of Discipline

seeking the disbarment of Perrin Bowie Lovett (State Bar No. 141969). The

State Bar has filed a proof of service showing that it personally served Lovett

on March 24, 2015. As Lovett failed to file a Notice of Rejection, he is in

default, has waived his rights to an evidentiary hearing, and is subject to such

discipline and further proceedings as may be determined by this Court. See Bar

Rule 4-208.1 (b).

      The facts, as deemed admitted by virtue of Lovett’s default, show that a

client paid Lovett $1,000 to represent her in being appointed as administrator of

the estate of her sister, who died intestate. Lovett told the client that it would

take at least a year to accomplish her goal and that she should contact him at the

end of that time. When the client attempted to contact Lovett after a year,

however, she found that his office was closed and that his phone had been

disconnected. Following her efforts to locate Lovett, he called her and told her

that he was no longer practicing law, but that his previous landlord would
complete her case for no additional fee. The client contacted the landlord who

denied any agreement to handle her case. Lovett failed to refund any of the fee

the client paid or to return the client’s file to her, despite her requests to do so.

Lovett failed to submit a response to the Investigative Panel in this matter. It

appears that Lovett, who is currently suspended pursuant to Bar Rule 4-204.3

and for failure to pay Bar dues, has abandoned his practice.

      Based on these facts, the State Bar contends that Lovett violated Rules 1.2,

1.3, 1.4, 1.16, 8.4 (a) (4), and 9.3. of the Rules of Professional Conduct found

in Bar Rule 4-102 (d). The maximum sanction for a violation of Rules 1.2, 1.3,

or 8.4 (a) (4) is disbarment, while the maximum sanction for a violation of Rules

1.4, 1.16, or 9.3 is a public reprimand.

      In support of its request to disbar Lovett, the State Bar asserts that he acted

willfully and dishonestly in abandoning the legal matter entrusted to him and

that he acted willfully and dishonestly in telling his client that another attorney

would complete her case at no extra cost. The Bar noted that Lovett has no prior

disciplinary history.

      Having reviewed the record, we agree that disbarment is the appropriate

sanction. Therefore, it hereby is ordered that the name of Perrin Bowie Lovett

                                           2
be removed from the rolls of persons authorized to practice law in the State of

Georgia. Lovett is reminded of his duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                           Decided June 15, 2015.

      Disbarment.

      Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig,
Assistant General Counsel State Bar, for State Bar of Georgia.




                                      3